FILED
                                                                    Aug 06 2019, 8:34 am

                                                                         CLERK
                                                                     Indiana Supreme Court
                                                                        Court of Appeals
                                                                          and Tax Court




ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
Heather M. Schuh-Ogle                                       Curtis T. Hill, Jr.
Columbus, Indiana                                           Attorney General of Indiana

                                                            Abigail R. Recker
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of:                                           August 6, 2019

R.G. (Child)                                                Court of Appeals Case No.
                                                            19A-JC-598
and
                                                            Appeal from the Bartholomew
M.M. (Mother) and M.G.                                      Circuit Court
(Father),                                                   The Honorable Kelly S. Benjamin,
Appellants-Respondents,                                     Judge
                                                            The Honorable Heather M. Mollo,
        v.                                                  Magistrate
                                                            Trial Court Cause No.
Indiana Department of Child                                 03C01-1809-JC-5312
Services,
Appellee-Petitioner



Altice, Judge.


                                           Case Summary


Court of Appeals of Indiana | Opinion 19A-JC-598 | August 6, 2019                            Page 1 of 19
[1]   M.M. (Mother) and M.G. (Father) (collectively, Parents) appeal the trial court’s

      order adjudicating R.G. (Child) to be a Child in Need of Services (CHINS).

      Parents present three issues for our review, which we restate as:


              1. Did the trial court err in permitting a witness for the
              Department of Child Services (DCS) to testify telephonically at
              the fact-finding hearing?


              2. Is the evidence sufficient to support the court’s order
              adjudicating Child a CHINS?


              3. Did the trial court abuse its discretion in ordering Parents to
              participate in services?


[2]   We affirm.


                                         Facts & Procedural History


[3]   Child was born to Parents on September 15, 2018. Mother has three other

      children, S.M. (born June 30, 2011), L.M. (born September 27, 2012), and

      A.M. (born December 19, 2015), for whom she is the custodial parent. Father

      has two other children, M.M.G. (born April 15, 2008) and W.G. (born January

      14, 2012), for whom he is the custodial parent.


[4]   DCS first became involved with Parents on August 13, 2018 (prior to Child’s

      birth), upon receiving a report alleging “inappropriate discipline, home

      conditions, lack of food, no running water or working utilities, possible

      domestic violence in the home, as well as head lice for the children.” Transcript

      Vol. 2 at 131. Edisa Mrkaljevic, a DCS assessment worker, interviewed L.M.

      Court of Appeals of Indiana | Opinion 19A-JC-598 | August 6, 2019            Page 2 of 19
      and S.M. at their elementary school and then attempted to contact Parents by

      visiting the home. A relative was at the home but did not allow Mrkaljevic to

      enter.


[5]   Mrkaljevic eventually contacted Mother and arranged to meet her and the

      children at a nearby park. Mrkaljevic spoke with Mother about the allegations.

      With regard to discipline, Mother indicated that she used “time outs, taking

      things away, spanking and occasionally using a belt.” Id. Mother also

      acknowledged ongoing issues with head lice. As to the conditions of the house,

      Mother told Mrkaljevic that she could not give her permission to see the inside

      of the home because she did not own the home, but she assured Mrkaljevic that

      they had working utilities, appropriate sleeping arrangements, and sufficient

      food. Mrkaljevic also contacted Father, who gave her permission to speak with

      M.M.G. and W.G. but indicated that his mother owned the home and would

      not allow access.


[6]   Mrkaljevic went back to the house on August 30, 2018, and Mother allowed her

      access to a camper that the family sometimes used. Mrkaljevic noted that the

      camper did not have appropriate bedding, there were no working utilities, and

      she was concerned about the amount of clutter. When Mrkaljevic walked in

      the camper, she almost fell through a hole in the floor. Having seen the

      conditions of the camper, DCS filed a motion to compel to gain access into the

      home. The court held a hearing on the motion on September 17, 2018, two

      days after Child was born. At the conclusion of the hearing, the court ordered

      Parents and Father’s mother to permit DCS access to the inside of the home.

      Court of Appeals of Indiana | Opinion 19A-JC-598 | August 6, 2019       Page 3 of 19
[7]   When Mrkaljevic visited the home on September 19, 2018, she noted that the

      home had working utilities and sufficient food. She also observed laundry

      stacked up in the living room, missing ceiling tiles, ceiling tiles that had water

      damage and were caving in, walls in one bedroom appeared to have mold on

      them, puppy pads in the kitchen were soaked with urine, dirty floors, Parents’

      bedroom was “in huge disarray,” and their bed was covered with pill bottles,

      clothes hangers, blankets, a supportive infant pillow, plastic bags, a stereo, and

      other miscellaneous items. Id. at 135.                Mother indicated that Child was

      sleeping in that bed with her and Father. There was no other sleeping

      arrangement for Child, who was only four days old. Mrkaljevic discussed her

      concerns about Child’s sleeping arrangement, and also spoke with Parents

      about cleaning up the home. She did not observe any bruises on Child, who

      was wearing only a diaper. Mrkaljevic returned later that day with a pack and

      play portable crib for Child to sleep in.


[8]   Dr. Todd Baxter, a pediatrician, examined Child in the hospital approximately

      four hours after his birth. Dr. Baxter was not made aware of any difficulties or

      complications with Child’s birth that would have caused injury to Child.

      During his examination of Child, Dr. Baxter noted only a genital abnormality

      that needed to be addressed by a specialist. Dr. Baxter saw Child one more

      time before Mother and Child were released from the hospital.


[9]   Dr. Baxter saw Child at his office on September 20 for a routine, follow-up

      visit. During this visit Dr. Baxter observed what appeared to be a bruise, about

      a centimeter in size, on Child’s right cheek. He also noted a “vague

      Court of Appeals of Indiana | Opinion 19A-JC-598 | August 6, 2019                  Page 4 of 19
       discoloration over [Child’s] lower rib cage” that was not present when he

       examined Child at the hospital. Id. at 58. Dr. Baxter could not discern whether

       the discolored area was “an evolving bruise or something potentially vascular in

       the skin.” Id. Of greatest concern, however, was the injury on Child’s cheek.


[10]   Dr. Baxter discussed the bruise with Mother, but his concerns were not

       alleviated because Mother did not provide a plausible explanation as to how

       Child, then five days old, sustained a bruise on his cheek. Mother initially

       stated that she believed the mark was dirt and then suggested that Child could

       have been injured “by his older brother who was described as being kind of

       rowdy and throwing things in the house.” 1 Id. Mother also questioned whether

       Child may have bumped against a crib. Dr. Baxter testified that a bruise on a

       baby is a concern “because they don’t bruise just naturally through day to day

       contact.” Id. at 59. Particularly when there is a sign of an unexplained injury

       around the head and neck, Dr. Baxter noted that such “can be a signal that it

       was not through an accidental injury” or, in other words, “indicative of

       physical abuse.” Id. at 59, 63. Given his concerns, Dr. Baxter recommended x-

       rays, a head CT, and blood work (due to Father’s family history of hemophilia).

       The results of the tests came back normal. 2 Nonetheless, because of the bruise,




       1
           Mother was referring to A.M., who was two years old at the time.
       2
        There was a “slight elevation in the PTT,” which was part of the coagulation studies, so Dr. Baxter
       consulted with a hematologist who was not concerned with the elevated test result in a newborn. Transcript
       Vol. II. at 60. Also, the x-ray was reviewed by a radiologist who did not have specialized training in reading
       x-rays of children.

       Court of Appeals of Indiana | Opinion 19A-JC-598 | August 6, 2019                                  Page 5 of 19
       a report was submitted to DCS as well as the Child Protection Team at Riley

       Hospital for Children.


[11]   After the report was reviewed by the Child Protection Team, additional

       concerns about Child’s well-being emerged and DCS was again notified.

       Mrkaljevic discussed the report with Parents, but they minimized DCS’s

       concerns, stating, “it’s just a little bruise” and “every kid gets bruised.” Id. at

       149. On September 24, 2018, DCS requested emergency custody 3 of Child and

       all of his half-siblings because of Parents’ inability to explain the injuries to

       Child, concerns about living conditions and recurrent lice, and educational

       neglect (for the school-aged children). The court granted the motion.


[12]   Mrkaljevic then tried to locate the family by driving to their home and

       contacting the non-custodial parents. She also contacted the local elementary

       school and learned that Parents informed the school the family was moving to

       Kentucky. Mrkaljevic then contacted two school corporations in Kentucky as

       well as the sheriff’s department. She was unable to locate the family.

       According to Mother, the family (except for one of Mother’s children) moved

       to Kentucky on September 21, 2018, with plans to stay with a relative until they

       could find a place of their own. Shortly after moving to Kentucky, Father

       obtained employment and Parents found a house of their own.




       3
        A probable cause affidavit submitted with the emergency request sets out additional injuries sustained by
       Child that were identified by members of the Child Protection Team.

       Court of Appeals of Indiana | Opinion 19A-JC-598 | August 6, 2019                                Page 6 of 19
[13]   Eventually, on October 17, 2018, Mrkaljevic successfully contacted Father via

       telephone, but he refused to tell her where they were. Shortly thereafter, the

       Kentucky DCS located Parents and detained Child and his half-siblings

       pursuant to the emergency custody order issued by the court in Indiana. The

       children were returned to Indiana, and Child, then a month old, was placed

       with maternal grandmother, where he remains. The other children were sent to

       different placements.


[14]   On October 18, 2018, Child had another x-ray. Dr. Megan Marine, a pediatric

       radiologist with Riley Hospital, reviewed the x-ray. She was also made aware

       of Child’s previous x-ray and reviewed those scans on November 29, 2018. Dr.

       Marine determined that Child’s x-rays from September 20, 2018 showed “a

       bucket handle appearance at the end of the left tibia bone, consistent with a

       fracture that is called a classic metaphyseal lesion,” which was a different

       diagnosis than provided by the radiologist who initially reviewed the x-ray.

       Transcript Vol. II at 75. Dr. Marine believed that the injury occurred within five

       to seven days prior to the September 20 scan, which timeframe included Child’s

       birth. Dr. Marine testified, however, that such an injury is not typically seen as

       a result of birth trauma unless perhaps the Child was born breech, which Child

       was not. Dr. Marine thus found Child’s injury to be concerning for physical

       abuse. She explained that the type of fracture Child suffered would have

       resulted from a jerk or tug on the leg or some sort of force resulting from

       shaking. Dr. Marine acknowledged that her interpretation of the September 20

       x-ray was different than the radiologist who initially read the x-ray as normal


       Court of Appeals of Indiana | Opinion 19A-JC-598 | August 6, 2019        Page 7 of 19
       but explained that it was common for a pediatric radiologist to have a different

       opinion given the extra training they receive. According to Dr. Marine, the

       October 18 x-ray showed that the tibia fracture had healed and that there was

       no permanent injury.


[15]   After the children were removed, Parents were permitted supervised visitation.

       One visit was ended early because some of the children were running up and

       down the halls and the visitation facilitator became frightened by Parents’

       behavior. Specifically, Father got upset and raised his voice after the facilitator

       told them that if one child had to go to the restroom, they all had to go together.

       The facilitator’s requirement in this regard was based on statements by Parents

       and/or one of the children that they were going to run. During this visit,

       Mother was also “[v]ery intimidating, very threatening.” Id. at 16. Parents had

       two additional visits (November 14 and 17, 2018) supervised by Mrkaljevic.

       According to Mrkaljevic, Child remained in his car seat for the entire first visit

       and during the majority of the second. Mrkaljevic remained concerned about

       the children being returned to Parents’ care.


[16]   On October 19, 2018, DCS filed its petition alleging Child and his half-siblings

       to be CHINS. For Child, DCS alleged that he was a CHINS under Ind. Code §

       31-34-1-1 (child seriously endangered by Parents’ inability to supply him with

       necessary care and supervision) and I.C. § 31-34-1-2 (child seriously endangered

       due to injury by an act or omission of Parents). DCS also alleged that Child

       was presumed to be a CHINS under I.C. § 31-34-12-4 because he was injured

       while in Parents’ care, the injury was not one that would ordinarily be sustained

       Court of Appeals of Indiana | Opinion 19A-JC-598 | August 6, 2019         Page 8 of 19
       except for an act or omission of Parents, and there is a reasonable probability it

       was not accidental.


[17]   On December 3, 2018, DCS filed a motion requesting that the court permit Dr.

       Marine to testify telephonically at the upcoming factfinding hearing. In support

       of its motion, DCS asserted that it had just learned of Dr. Marine as a witness

       the previous week and that she was unavailable to testify in person due to her

       hospital responsibilities. The court granted DCS’s motion on December 5,

       2018. The following day, Mother filed an objection to DCS’s motion for

       telephonic testimony, arguing that, pursuant to Ind. Admin. Rule 14, it was

       untimely and that DCS failed to show good cause.


[18]   The court held a factfinding hearing on the CHINS petition on December 7, 10,

       and 18, 2018. At the start of the hearing on December 7, Mother reaffirmed her

       objection to Dr. Marine’s telephonic testimony, but the court again overruled

       the objection. Mother reasserted her objection a third time, and Father joined

       in the objection, prior to Dr. Marine’s telephonic testimony. The trial court,

       however, overruled the objection and permitted Dr. Marine to testify

       telephonically. On January 11, 2019, the court entered its order adjudicating

       Child a CHINS under I.C. §§ 31-34-1-1 and -2. The court also found that the

       presumption under I.C. § 31-34-12-4 applied. 4




       4
         The court found insufficient evidence to adjudicate Child’s half-siblings to be CHINS because at the time of
       the fact-finding hearing, there was insufficient evidence about the home conditions and educational neglect

       Court of Appeals of Indiana | Opinion 19A-JC-598 | August 6, 2019                                 Page 9 of 19
[19]   The court held a dispositional hearing on February 7, 2019. DCS Family Case

       Manager (FCM) Dustin Voelker recommended that Parents participate in

       homebased case management to address home conditions, parenting skills,

       coping skills, communication within the household, and budgeting. He also

       recommended that Parents engage in individual therapy to address their

       parenting techniques and anger management issues. FCM Voelker testified that

       if a service provider found Parents to have addressed and reached these goals,

       then the provider could request that the services be closed out. On March 13,

       2019, the court entered its dispositional decree ordering Parents to participate in

       services, including homebased case management, individual therapy, and

       visitation. Parents now appeal. Additional facts will be provided as necessary.


                                             Discussion & Decision


                                           1. Telephonic Testimony


[20]   Parents argue that the court erred in permitting Dr. Marine to testify

       telephonically during the CHINS factfinding hearing. Admin. R. 14(B)

       provides:


               [A] trial court may use telephone or audiovisual communications
               subject to:




       since Parents had moved to Kentucky and there had been no assessment of their current living conditions or
       current review of school records.

       Court of Appeals of Indiana | Opinion 19A-JC-598 | August 6, 2019                             Page 10 of 19
        (1) the written consent of all the parties, entered on the
        Chronological Case Summary; or


        (2) upon a trial court’s finding of good cause, upon its own
        motion or upon the motion of a party. The following factors shall
        be considered in determining “good cause”:


                 (a) Whether, after due diligence, the party has been unable
                 to procure the physical presence of the witness;


                 (b) Whether effective cross-examination of the witness is
                 possible, considering the availability of documents and
                 exhibits to counsel and the witness;


                 (c) The complexity of the proceedings and the importance
                 of the offered testimony in relation to the convenience to
                 the party and the proposed witness;


                 (d) The importance of presenting the testimony of the
                 witness in open court, where the fact finder may observe
                 the demeanor of the witness and impress upon the witness
                 the duty to testify truthfully;


                 (e) Whether undue surprise or unfair prejudice would
                 result; and


                 (f) Any other factors a trial court may determine to be
                 relevant in an individual case.


        (3) A party or a trial court if it is acting on its own motion must
        give notice of the motion to use telephone or audiovisual
        telecommunication as follows:



Court of Appeals of Indiana | Opinion 19A-JC-598 | August 6, 2019             Page 11 of 19
                        (a) Any motion for testimony to be presented by telephone
                        or audiovisual telecommunication shall be served not less
                        than thirty (30) days before the time specified for hearing
                        of such testimony;


                        (b) Opposition to a motion for testimony to be presented
                        by telephone or audiovisual telecommunication shall be
                        made by written objection within seven (7) days after
                        service;


                        (c) A trial court may hold an expedited hearing no later
                        than ten (10) days before the scheduled hearing of such
                        testimony to determine if good cause has been shown to
                        present testimony by telephone or audiovisual
                        telecommunication;


                        (d) A trial court shall make written findings of fact and
                        conclusions of law within its order on the motion for
                        testimony to be presented by telephone or audiovisual
                        telecommunication; and


                        (e) For cause found, a trial court may alter the time
                        deadlines set forth in paragraphs (a) through (c) upon
                        motion made prior to the expiration of the time for the
                        required action.


       (Emphases supplied).


[21]   DCS does not dispute that its motion was filed less than thirty days before the

       hearing and that the trial court did not enter written findings of fact and

       conclusions of law in its order granting DCS’s request to present Dr. Marine’s

       testimony via telephone. Clearly, the court did not comply with the clear


       Court of Appeals of Indiana | Opinion 19A-JC-598 | August 6, 2019            Page 12 of 19
       dictates of Admin. R. 14. We therefore conclude that the trial court erred in

       permitting Dr. Marine to testify telephonically. As set out below, however,

       DCS presented other evidence of probative value to support the CHINS

       determination such that the court’s error in this regard is harmless. See Ind.

       Appellate Rule 66 (providing that we shall not reverse on appeal if an error’s

       “probable impact, in light of all the evidence in the case, is sufficiently minor so

       as not to affect the substantial rights of the parties”).


                                                   2. Sufficiency


[22]   Parents argue that the evidence does not support the determination that Child is

       a CHINS. “[T]he purpose of a CHINS adjudication is to protect children, not

       punish parents.” N.L. v. Ind. Dep’t of Child Servs., 919 N.E.2d 102, 106 (Ind.

       2010). Our Supreme Court has noted that “a separate analysis as to each parent

       is not required” in making a CHINS determination because a CHINS

       adjudication reflects the status of a child without establishing the culpability of

       a particular parent. Id. Put differently, a CHINS adjudication is not a

       determination of parental fault but rather is simply a determination that a child

       is in need of services and is unlikely to receive those services without the court’s

       intervention. Id. at 105.


[23]   “Because a CHINS proceeding is a civil action, the State must prove by a

       preponderance of the evidence that a child is a CHINS as defined by the

       juvenile code.” In re N.E., 919 N.E.2d 102, 105 (Ind. 2010). In reviewing the

       sufficiency of the evidence supporting a CHINS determination, we consider


       Court of Appeals of Indiana | Opinion 19A-JC-598 | August 6, 2019         Page 13 of 19
       only the evidence most favorable to the judgment and the reasonable inferences

       flowing therefrom. In re J.L., 919 N.E.2d 561, 563 (Ind. Ct. App. 2009).


[24]   Where, as here, a trial court enters findings of fact and conclusions of law in

       support of its CHINS determination, we apply a two-tiered standard of review.

       Parmeter v. Cass Cnty. Dep’t of Child Servs., 878 N.E.2d 444, 450 (Ind. Ct. App.

       2007). First, we consider whether the evidence supports the findings, and

       second, whether the findings support the judgment. Id. We will not set aside

       the findings or judgment unless they are clearly erroneous. Id. Findings are

       clearly erroneous when the record contains no facts to support them either

       directly or by inference, and a judgment is clearly erroneous if it relies on an

       incorrect legal standard. Id. While we defer to the trial court’s findings of fact,

       we do not do so as to its conclusions of law. Id. Additionally, we will not

       reweigh the evidence; rather, we consider the evidence favorable to the

       judgment and draw all reasonable inferences in favor of the judgment. Id.


[25]   Parents first challenge several of the court’s findings of fact as being clearly

       erroneous. We agree with Parents that the court’s findings 4, 5, and 11 are

       unsupported by the evidence. In those findings, the court stated that “Dr. Todd

       Baxter was the presiding doctor at birth,” that “Dr. Baxter did not have

       difficulties with mother’s delivery that he believed could have caused injury to

       the child,” and that “[a]s noted in paragraph 5 above, Dr. Baxter experienced

       no difficulties in mother’s birth of the child.” Appellant’s App. Vol. 2 at 90-91.

       The record is clear that Dr. Baxter was not the presiding doctor at birth, but

       rather, was Child’s pediatrician, who examined Child for the first time

       Court of Appeals of Indiana | Opinion 19A-JC-598 | August 6, 2019          Page 14 of 19
       approximately four hours after his birth. In any event, Dr. Baxter did testify

       that Child was born vaginally and that he was not made aware of any

       difficulties or complications during Child’s birth. Parents’ remaining challenges

       to the court’s findings are simply requests to reweigh the evidence, which we

       will not do.


[26]   Parents also argue that DCS failed to prove by a preponderance of the evidence

       that Child is a CHINS under I.C. § 31-34-1-1 and I.C. § 31-34-1-2. They also

       challenge the court’s determination that the rebuttable presumption under I.C. §

       31-34-12-4 applied.


[27]   We need not address Parents’ arguments with regard to I.C. §§ 31-34-1-1 and -2

       because we conclude that the court properly determined that the rebuttable

       presumption set out in I.C. § 31-34-12-4 applies in the instant case and that

       Parents failed to rebut the presumption. I.C. § 31-34-12-4 provides that there is

       a rebuttable presumption that a child is a CHINS


               because of an act or omission of the child’s parent, guardian, or
               custodian if the state introduces competent evidence of probative
               value that:


               (1) the child has been injured;


               (2) at the time the child was injured, the parent, guardian, or
               custodian:


                        (A) had the care, custody, or control of the child; or



       Court of Appeals of Indiana | Opinion 19A-JC-598 | August 6, 2019         Page 15 of 19
                        (B) had legal responsibility for the care, custody, or control
                        of the child;


               (3) the injury would not ordinarily be sustained except for the act
               or omission of a parent, guardian, or custodian; and


               (4) there is a reasonable probability that the injury was not
               accidental.


       In other words, “[i]n cases where a child has injuries that suggest neglect or

       abuse, it shifts the burden to the party most likely to have knowledge of the

       cause of the injuries—the parent, guardian, or custodian—to produce evidence

       rebutting the presumption that the child is a CHINS.” Ind. Dep’t of Child Servs.

       v. J.D., 77 N.E.3d 801, 807 (Ind. Ct. App. 2017), trans. denied.


[28]   On September 20, 2018, Mother took Child, who was just five days old, to see

       Dr. Baxter for his first doctor’s appointment. Dr. Baxter noted that Child had a

       bruise on his cheek and discoloration around his ribcage. Dr. Baxter had

       examined Child shortly after his birth and did not note any injuries or bruises

       associated with Child’s birth or other abnormalities other than a genital

       abnormality. Mother herself admitted that Child did not have a bruise on his

       face the day before the office visit with Dr. Baxter and that a photograph taken

       on September 19 showed that Child did not have a bruise on his cheek or

       discoloration around his ribcage. Mrkaljevic also saw Child the day before and

       did not observe a bruise on his face. Child was in Parents’ sole care and

       custody between DCS’s visit on September 19 and the doctor visit the following

       day.

       Court of Appeals of Indiana | Opinion 19A-JC-598 | August 6, 2019            Page 16 of 19
[29]   Dr. Baxter testified that a bruise on a baby is concerning “because they don’t

       just bruise naturally through day to day contact. And particularly when it’s the

       head and neck region, that can be a signal that it was not through an accidental

       injury.” Transcript Vol. II at 59. At the appointment, Mother was not able to

       provide a plausible explanation for Child’s injury. Dr. Baxter ordered an x-ray,

       blood work, and other tests to exclude medical reasons as a possible

       explanation. He testified that if an injury “can’t be explained through a very

       tangible event” or other medical cause, then such can be indicative of physical

       abuse. Id. at 64. Dr. Baxter reported his concerns to DCS.


[30]   Through Dr. Baxter’s testimony, DCS introduced evidence of probative value

       that Child suffered injuries while in the sole care and custody of Parents,

       Parents were unable to provide an explanation for the injuries, the injuries were

       not of the type that would ordinarily be sustained but for an act or omission of

       Parents, and there is a reasonable probability that the injuries were non-

       accidental. Given this evidence alone, the court’s conclusion that the statutory

       presumption applied is supported by the evidence. Therefore, the court’s

       CHINS determination with respect to Child is supported by sufficient evidence.


                                            3. Dispositional Decree


[31]   Parents argue that the court abused its discretion in ordering them to participate

       in services as part of the dispositional decree. Specifically, Parents argue that

       the ordered services are not tailored to reunifying the family and are not related

       to the reasons for Child’s removal.


       Court of Appeals of Indiana | Opinion 19A-JC-598 | August 6, 2019        Page 17 of 19
[32]   “Although the juvenile court has broad discretion in determining what

       programs and services in which a parent is required to participate, the

       requirements must relate to some behavior or circumstances that was revealed

       by the evidence.” In re K.D., 962 N.E.2d 1249, 1258 (Ind. 2012) (quoting In re

       A.C. v. Marion Cty. Dep’t of Child Servs., 905 N.E.2d 456, 464-65 (Ind. Ct. App.

       2009)). Indeed, “forcing unnecessary requirements upon parents whose

       children have been adjudicated as CHINS could set them up for failure with the

       end result being not only a failure to achieve the goal of reunification, but

       potentially, the termination of parental rights.” A.C., 905 N.E.2d at 464-65.


[33]   Here, FCM Dustin Voelker recommended that Parents participate in

       homebased case management, individual therapy, and visitation. He explained

       that through these services, Parents could address home conditions, parenting

       skills, coping skills, communication within the household, and budgeting. He

       also testified that individual therapy will benefit Mother and Father by

       addressing any anger management issues. The court followed FCM Voelker’s

       recommendation and ordered that Parents participate in homebased case

       management, individual therapy, and visitation.


[34]   Clearly the ordered services are aimed at addressing the concerns of physical

       abuse—especially in a case where a newborn is found to have sustained

       unexplained injuries. That DCS had yet to identify specific service providers at

       the time of the dispositional hearing due to the fact that Parents now reside in

       Kentucky does not render the trial court’s order that Parents participate in

       services an abuse of discretion. In this regard, we note that FCM Voelker

       Court of Appeals of Indiana | Opinion 19A-JC-598 | August 6, 2019         Page 18 of 19
       testified that he was “looking at the possibility of transferring the case to

       Kentucky.” Transcript Vol. II at 219. The trial court did not err, or abuse its

       discretion, in ordering Parents to participate in the above-mentioned

       reunification services.


[35]   Judgment affirmed.


       Brown, J. and Tavitas, J., concur.




       Court of Appeals of Indiana | Opinion 19A-JC-598 | August 6, 2019          Page 19 of 19